Title: To Benjamin Franklin from Reichsfreiherr von Weinbrenner, 19 February 1783
From: Weinbrenner, Joseph Paul Reichsfreiherr von
To: Franklin, Benjamin


Excellence!Vienne le 19. Fevrier 1783.
La Liberté du commerce des états unis de l’Amerique étant fondée, les sujets de notre cour ont aussi l’envie, de tenter un commerce droit avec ces Provinces heureusses et abondantes en plusieurs Articles pour notre bésoin, et il ne leurs ÿ manque que la connoissance des maisons de toute la solidité, auxquelles ils se pourroient confier.
A ce sujet je prends la liberté, de prier votre Excellence, de me communiquer quelques Adresses des maisons solides à Boston, Philadelphie, et nouvel york. J’en serai infiniment obligé, et je me protesterai toute ma vie d’être avec la plus parfaite Réconnoissance Excellence! votre très-humble et très-obeïsst. Serviteur
Jh V Weinbrenner
Mon Adresse:A Monsieur Joseph de Veinbrenner, conseiller du commerce de sa Majesté Imperiale Royale / â Vienne / en Autriche.
 
Notation: Veinbrenner 19 Juillet 1783.
